NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION

                                             SUPERIOR COURT OF NEW JERSEY
                                             APPELLATE DIVISION
                                             DOCKET NO. A-4399-14T2

STATE OF NEW JERSEY,
                                                     APPROVED FOR PUBLICATION
     Plaintiff-Respondent,                                March 3, 2017

v.                                                     APPELLATE DIVISION

JULIAN B. HAMLETT,

     Defendant-Appellant.


            Submitted February 15, 2017 – Decided March 3, 2017

            Before   Judges          Fuentes,          Simonelli         and
            Carroll.

            On appeal from the Superior Court of New
            Jersey,   Law  Division,   Atlantic   County,
            Indictment Nos. 12-01-0168 and 12-12-2826.

            Joseph E. Krakora, Public Defender, attorney
            for appellant (Lauren S. Michaels, Assistant
            Deputy Public Defender, of counsel and on
            the brief)

            Christopher S. Porrino, Attorney General,
            attorney   for  respondent (Garima  Joshi,
            Deputy Attorney General, of counsel and on
            the brief).

     The opinion of the court was delivered by

CARROLL, J.A.D.

     On     September        7,   2011,    Atlantic        City        police    charged

defendant    Julian     B.    Hamlett     with   a     number     of    drug    offenses

following the warrantless search of a rental car he was driving.
After    his       motion     to    suppress       the     drug   evidence       was    denied,

defendant       pled       guilty       on   April    16,    2013,       to    count    six     of

Atlantic       County       Indictment       No.     12-01-0168        charging        him    with

third-degree possession with intent to distribute heroin within

1000 feet of school property, N.J.S.A. 2C:35-7.

       In a separate incident, on August 7, 2012, Atlantic City

police    stopped       defendant's          car     and,   after      discovering          drugs,

obtained       a     warrant       to    search      his     motel      room     in    Galloway

Township, where additional drugs and a handgun were recovered.

Defendant moved to suppress the evidence found in the motel

room,    which       the    trial       court   denied.           On    December       9,    2013,

defendant pled guilty on Atlantic County Indictment No. 12-12-

2826    to   count      two,        second-degree        possession       with        intent    to

distribute         heroin,     N.J.S.A.         2C:35-5a(1)        and    N.J.S.A.          2C:35-

5b(2), and count seven, second-degree possession of a weapon by

a convicted felon, N.J.S.A. 2C:39-7.                        Defendant also pled guilty

to count four of a third, unrelated indictment, No. 12-11-2612,

charging       him     with        second-degree         possession       with     intent       to

distribute heroin, N.J.S.A. 2C:35-7.1.1

       On January 24, 2014, defendant was sentenced on all three

indictments to an aggregate fourteen-year prison term with an

eight-year period of parole ineligibility.                             In this appeal that

1
    Indictment No. 12-11-2612 is not at issue in this appeal.



                                                 2                                      A-4399-14T2
followed, defendant challenges the denial of his two suppression

motions.       With    respect   to   the   September    7,    2011   incident,

defendant argues that the officer improperly searched the center

console while looking for the vehicle's registration and rental

agreement.      Defendant    separately      challenges       the   August    2012

search of his Galloway Township2 motel room on the basis that it

was improperly issued by an Atlantic City municipal court judge.

Upon our review, and in light of the record and applicable legal

standards, we affirm both orders.

                                       I.

    We glean the following facts from the record of the two

suppression hearings.

    The September 7, 2011 Traffic Stop

    On September 7, 2011, at approximately 4:30 p.m., Detective

Jeremy Narenberg of the Atlantic City Police Department (ACPD)

directed Officer Charles Heintz to stop a tan 2011 Chevy Malibu

with Pennsylvania license plates.            Narenberg did not provide a

reason   for    this    request.      Heintz   located    the       vehicle   and

observed its driver commit two motor vehicle violations.                 Heintz

stopped the car and asked defendant to produce his license,

registration, and proof of insurance.            Defendant explained that


2
  Galloway Township is a neighboring municipality of Atlantic
City.



                                       3                                A-4399-14T2
the car was rented by his girlfriend, Ms. Boyd.                    He was unable

to produce his driver's credentials and instead provided Heintz

with    an   expired     state-issued       identification     card.        Defendant

looked       in   the        car's    glove      compartment     for    additional

documentation, but found only an owner's manual.                   Heintz did not

believe defendant was under the influence, but he testified he

saw a half-empty bottle of vodka on the car's back seat, and

smelled an odor of burnt marijuana emanating from the car's

interior.

       Defendant requested permission to call Boyd in an attempt

to locate the necessary documents.                 Heintz allowed defendant to

do so.       Although defendant's cell phone was plainly visible on

the passenger seat, Heintz observed defendant quickly open and

shut the car's center console.                By this time, two other officers

had arrived on the scene.             The officers ordered defendant not to

make any other sudden movements.

       Defendant       then   used    his   cell    phone,   ostensibly      to   call

Boyd.    The officers did not listen to defendant's conversation,

and did not know who, if anyone, defendant actually spoke to.

Defendant informed the officers that Boyd was on her way, but he

did not estimate how long it would take her to arrive.

       Following       the    phone    call,     Heintz    inquired    as    to    the

whereabouts       of    the    vehicle's        rental    agreement.        Defendant




                                            4                                A-4399-14T2
replied he was unaware of its location, or whether it included

his   name.     Because    defendant       was   unable      to     produce      a   valid

driver's license, Heintz ordered him out of the car.                             He then

patted   defendant       down    for    weapons,      found       none,    and       placed

defendant on the curb.             In an effort to avoid unnecessarily

prolonging      the   stop,      Heintz       searched       for     the      vehicle's

credentials in the side visor and glove compartment, and in an

open compartment located near the gear shifter.                           Heintz then

opened   the    center    console,      where    he   observed       7.25     grams     of

cocaine, two bricks of heroin, 98.6 grams of marijuana, and

$2,595 in cash.          Defendant was arrested, and a search of his

person revealed a bag containing additional marijuana, cocaine,

and heroin.

      On April 12, 2013, Judge Max A. Baker denied defendant's

motion to suppress the drugs.              Citing defendant's movements in

the   car,    including    his    quick    closing     of     the    center      console

without looking through it, and his inability to produce valid

credentials,      Judge    Baker       determined     that     Heintz       reasonably

conducted a limited search of the vehicle for documents.                               The

judge found:

              [Heintz went] into the car and he searche[d]
              those   places  where  it's   reasonable  to
              believe that the papers would be.         He
              [didn't] look underneath the seat . . .
              because that's not where somebody would keep
              rental papers.   It seems reasonable . . .



                                          5                                      A-4399-14T2
            that somebody would keep rental papers in a
            center console[.]

Judge Baker concluded that upon lawfully searching the console

for documents, Heintz observed the drugs in plain view, and

thereafter       discovered     additional     contraband       while   validly

searching defendant incident to his arrest.

     The August 2012 Motel Room Search

     On August 7, 2012, ACPD Officers James Karins and Anthony

Abrams observed a grey Acura with tinted windows traveling at a

high rate of speed.        Defendant was the vehicle's driver and sole

occupant.        The officers pulled defendant over and noticed a

strong    odor    of    burnt   marijuana    emanating   from    his    vehicle.

Defendant was administered Miranda3 warnings and placed under

arrest.

     Defendant consented to the officers' request to search the

Acura.4          This     led    to   the      discovery    of      marijuana,

methamphetamines, and a key to Room No. 114 at the Passport Inn

Suites, a motel in Galloway Township.             Defendant then admitted

to having a firearm and a large amount of contraband in his

motel room.       Abrams called the Passport Inn Suites motel and

3
  Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).
4
  Defendant does not challenge the consent search of the Acura on
appeal.




                                       6                                A-4399-14T2
confirmed defendant was staying in Room No. 114.                      He thereafter

obtained     approval        from     the       on-call    narcotics        assistant

prosecutor to apply for a warrant to search the motel room.

    At approximately 4 a.m. on August 8, 2012, Abrams presented

the warrant application to the on-call municipal court judge for

Atlantic City.        In his supporting affidavit, Abrams detailed his

experience in narcotics and weapons investigations, as well as

his then current assignment with the ACPD's Tactical Operations

Unit.      Abrams     also    noted    his       interactions    with    defendant,

including defendant's statements that he had a large amount of

heroin    and    methamphetamines        and      a   firearm    in   his   Galloway

Township motel room.

    Prior to the offense at issue, Atlantic County Assignment

Judge    Julio   L.   Mendez    issued      an    order   (the   cross-assignment

order) directing the cross-assignment of municipal court judges

in the event of a judge's unavailability for a matter requiring

immediate judicial action.             The cross-assignment order, issued

pursuant to N.J.S.A. 2B:12-6 and Rule 1:12-3, directed that an

applicant "shall only contact an Acting Municipal Court Judge

listed on the attached Rider upon determining that the Municipal

Court Judge duly appointed for that court is disqualified from

acting, has an inability to hear the matter, or is otherwise

unavailable[.]"        The cross-assignment order further instructed




                                            7                                A-4399-14T2
that an applicant "shall apply to the Acting Municipal Court

Judges in the sequence as listed on the attached Rider[]" and

that "the Acting Municipal Court Judge shall make a record of

the reason the application for judicial action is not being made

to the duly appointed Municipal Court Judge for that court[.]"

On the 2012 Rider, the Atlantic City municipal judge was listed

seventh for Galloway Township.

      Notwithstanding       the     existence     of     the    cross-assignment

order, the Atlantic City municipal judge did not inquire why

Abrams failed to apply to the Galloway Township judge.                   Instead,

the     judge    read     Abrams's     affidavit,        determined      that    it

satisfactorily     established       probable   cause,         and   approved   the

warrant.     The police then searched defendant's motel room where

they recovered additional drugs and a weapon.

      Abrams testified at the suppression hearing that this was

his first matter involving a jurisdiction other than Atlantic

City.     He explained that he felt an Atlantic City judge was the

appropriate      magistrate    to    consider     his     warrant     application

because    the   matter    itself    originated     in    Atlantic     City.     He

further testified he was not motivated to consult the Atlantic

City judge because of a special relationship with him; rather,

he was simply the on-call municipal court judge in Atlantic City

at the time.




                                        8                                 A-4399-14T2
    Judge       Albert     J.    Garofolo       denied    defendant's       motion    on

November 22, 2013.          In his cogent written opinion, the judge

found no reason to question Officer Abrams's credibility.                             He

noted:

            [Abrams's] testimony was straight[]forward,
            consistent[,] and with a demeanor that
            bespoke    wide-eyed    innocence.         His
            credibility    has    not    been     attacked
            extrinsically and any untoward motive he may
            have had for not going to a Galloway
            Township   judge   is   only   a   matter   of
            speculation. This [c]ourt is satisfied that
            Officer Abrams'[s] conduct was not motivated
            by the intent to "forum shop[,"] or gain
            [an] unfair advantage by going to the
            Atlantic City judge.    There is no evidence
            that there was a need for him to seek any
            advantage    inasmuch   as    the    affidavit
            overwhelmingly establishes probable cause
            for the issuance of the warrant.

    Judge Garofolo emphasized that the warrant requirement's

underlying goal is to have a neutral and detached magistrate

determine       probable    cause.          The    judge         reasoned    that    "an

inconsequential procedural deviation in the application process

should not invalidate a warrant issued by a municipal court

judge    upon    a   finding      of   probable     cause."          Judge    Garofolo

inferred    that     the    cross-assignment             order     was   designed     to

maximize    efficiency          and    provide     "administrative          direction"

concerning applications "which often are made on an emergent

. . . basis,"        and "was [not] intended to strip a judge of his

cross[-]assigned jurisdiction into other municipalities."



                                            9                                  A-4399-14T2
                                         II.

    In     reviewing   a   motion        to    suppress,   an    appellate       court

defers to the trial court's factual and credibility findings,

"so long as those findings are supported by sufficient credible

evidence in the record."         State v. Handy, 206 N.J. 39, 44 (2011)

(quoting State v. Elders, 192 N.J. 224, 243 (2007)).                     Deference

is afforded "because the 'findings of the trial judge . . . are

substantially influenced by his [or her] opportunity to hear and

see the witnesses and to have the "feel" of the case, which a

reviewing court cannot enjoy.'"                State v. Reece, 222 N.J. 154,

166 (2015) (quoting State v. Locurto, 157 N.J. 463, 471 (1999)).

"An appellate court should disregard those findings only when a

trial court's findings of fact are clearly mistaken."                     State v.

Hubbard, 222 N.J. 249, 262 (2015).                The legal conclusions of a

trial court are reviewed de novo.              Id. at 263.

    "[A] search executed pursuant to a warrant is presumed to

be valid" and "a defendant challenging its validity has the

burden to prove 'that there was no probable cause supporting the

issuance    of   the   warrant      or    that    the   search    was    otherwise

unreasonable.'"        State   v.    Jones,       179 N.J. 377,    388    (2004)

(citation omitted).        "Accordingly, courts 'accord substantial

deference to the discretionary determination resulting in the




                                          10                                  A-4399-14T2
issuance of the [search] warrant.'"                    State v. Keyes, 184 N.J.
541, 554 (2005) (citation omitted).

      "[A]n    appellate        court's    role       is    not     to      determine    anew

whether there was probable cause for issuance of the warrant,

but rather, whether there is evidence to support the finding

made by the warrant-issuing judge."                   State v. Chippero, 201 N.J.
14, 20-21 (2009).              "Doubt as to the validity of the warrant

'should      ordinarily    be     resolved       by    sustaining           the     search.'"

Keyes, supra, 184 N.J. at 554 (citations omitted).

      In     contrast,     a    warrantless       search       is       presumed     invalid

unless it falls within a recognized exception.                              State v. Witt,

223 N.J. 409,   422       (2015).     Nonetheless,            a     balance     must   be

maintained between "individual freedom from police interference

and the legitimate and reasonable needs of law enforcement."

State v. Coles, 218 N.J. 322, 343 (2014).                          The State bears the

burden, by a preponderance of the evidence, to establish that

the warrantless search or seizure of an individual was justified

in light of the totality of the circumstances.                              State v. Mann,

203 N.J. 328, 337-38 (2010).

                                          III.

                                           A.

      With     the   above       principles      in        mind,       we   first    address

defendant's challenge to the warrantless search of the center




                                           11                                        A-4399-14T2
console of the rental car he was driving on September 7, 2011,

which formed the basis for the crimes charged in Indictment No.

12-01-0168.         Defendant      argues     that     the    police     improperly

searched the center console for credentials, and that the drug

evidence found there, along with the evidence discovered after

he was arrested and searched, must be suppressed as a result of

the improper credentials search.5             We disagree.

      The Court has recognized that in certain situations, police

officers   have     the    authority     to    conduct       limited   warrantless

searches of a vehicle in order to produce proof of ownership and

insurance.     In State v. Pena-Flores, 198 N.J. 6, 31 (2009), for

example, the Court held that after stopping the defendant for a

traffic violation and finding discrepancies between information

from a computer lookup of the license plate and the actual car,

police were "entitled, separate and apart from the automobile

exception,     to   look   into    the   areas    in    the    vehicle    in   which

evidence of ownership might be expected to be found."                     In State

v.   Patino,   83 N.J. 1,     12   (1980),   the    Court    recognized     that


5
  With respect to both this search and the subsequent August 2012
search, defendant does not challenge the initial police stop of
the vehicle he was operating.        We note "'[i]t is firmly
established that a police officer is justified in stopping a
motor vehicle when he has an articulable and reasonable
suspicion that the driver has committed a motor vehicle
offense.'"   Locurto, supra, 157 N.J. at 470 (quoting State v.
Smith, 306 N.J. Super. 370, 380 (App. Div. 1997)).



                                         12                                A-4399-14T2
following a traffic violation, "a search of the vehicle for

evidence      connected    with   that     violation"       was     permissible      if

"reasonable      in   scope    and   tailored          to   the     degree     of   the

violation."      In State v. Boykins, 50 N.J. 73, 77 (1967), the

Court noted that "if the operator is unable to produce proof of

registration, the officer may search the car for evidence of

ownership . . . ."

    Undoubtedly,       we     have   cautioned         against    an    overly-broad

reading of Boykins.         In State v. Lark, 319 N.J. Super. 618, 621-

22 (App. Div. 1999), aff'd 163 N.J. 294 (2000), the defendant

was stopped for a minor traffic offense and provided a valid

registration for the car, but could not produce his driver's

license.      The defendant was ordered out of the car and searched;

he had no identification on his person.                 Id. at 622.       The police

officer then opened the car door to search for the defendant's

license or identification and observed a bag containing drug

paraphernalia, which he seized.                Ibid.    He then returned to the

car to continue the search, ultimately finding a significant

amount of cocaine.        Ibid.

    We reversed the trial judge's denial of the defendant's

motion   to    suppress.       Id.   at    624.        We   noted      that   "[s]ince

Boykins, no Supreme Court ha[d] allowed a search based solely on

a driver's inability to present driving credentials.                          In every




                                          13                                  A-4399-14T2
case we examined, the facts supported probable cause to search

or arrest."      Id. at 625.        We further observed that "the search

in Boykins itself was based on probable cause."                      Id. at 626

(citing Boykins, supra, 50 N.J. at 78).              Lastly, we noted that

"because this case does not involve a registration search, we

need not determine the full import of the Boykins dictum here."

Ibid.   We held:

              New Jersey law prescribes exactly what an
              officer should do when, during a traffic
              stop, a driver fails to present his license
              and then lies about his identity.          The
              officer may either detain the driver for
              further   questioning    until  he   satisfies
              himself as to the driver's true identity, or
              arrest the driver for operating a vehicle
              without a license.     The officer may not,
              however, absent probable cause to believe
              that a further offense has been committed,
              enter    the     vehicle     to    look    for
              identification.

              [Id. at 627 (citations omitted).]

    Our       cases    have    recognized,   however,    that     even      absent

probable cause, police may conduct a limited warrantless search

of a car for documentation if a defendant is unwilling or unable

to produce it.          See, e.g., State v. Gammons, 113 N.J. Super.
434, 437 (App. Div.), aff'd 59 N.J. 541 (1971) ("When defendant

could   not    produce      his   registration    certificate    .     .   .    [the

officer]   made       the   perfectly   logical   deduction     that   it      might

still be in the damaged car which the police had the right to




                                        14                                 A-4399-14T2
search for evidence of ownership in view of defendant's failure

to produce the certificate.").

       We reached a different result on the facts presented in

State    v.    Jones,      195    N.J.       Super.   119       (1984).     There,     the

defendant suffered minor injuries when his car overturned.                             Id.

at 121.       When police extricated the defendant from the vehicle,

he     was    only    able       to     produce    his      driver's      license,    the

registration and insurance still being in the overturned car.

Ibid.        When    the   car    was     righted,    the       investigating   officer

entered the vehicle to get the credentials for his report.                             Id.

at 121-22.          In this process, he saw an unzipped travel bag on

the backseat that contained drug paraphernalia and what appeared

to be cocaine.         Id. at 122.

       We recognized the vitality of the credentials exception to

the warrant requirement.                  "[W]here there has been a traffic

violation and the operator of the motor vehicle is unable to

produce proof of registration, a police officer may search the

car for evidence of ownership."                    Ibid. (citing Boykins, supra,

50 N.J. at 77).            That search "must be 'confined to the glove

compartment or other area where a registration might normally be

kept in a vehicle[.]'"                Id. at 122-23 (quoting Patino, supra, 83

N.J. at 12).          However, we suppressed the evidence, noting: "We

read    Boykin       and   Patino       as   requiring      a    showing    that     [the]




                                              15                                A-4399-14T2
defendant     was      either   unable         or     unwilling        to    produce      the

[credentials]."         Id. at 123.

       More recently, in State v. Keaton, 222 N.J. 438, 442-43

(2015), the Court considered whether the warrantless entry of

the    defendant's      overturned       vehicle       to    obtain         motor   vehicle

credentials, without providing the defendant with an opportunity

to consent to the entry or present those credentials beforehand,

was unlawful.          In Keaton, when police arrived at the scene of

the one-car accident, the defendant had been removed from the

vehicle    and    was    receiving       treatment         from       emergency     medical

personnel.       Id. at 443.     The trooper never asked the defendant

for his credentials or for permission to enter the vehicle.                               Id.

at 444.      After crawling in a rear window, the trooper saw an

open    backpack    containing       a    handgun          and    a    small   amount      of

marijuana on the dashboard.              Ibid.

       Citing extensively to our decision in Jones, supra, 195

N.J. Super. at 122, the Court said that "under settled law, the

warrantless search of a vehicle is only permissible after the

driver    has    been     provided       the        opportunity        to    produce      his

credentials      and    is   either      unable       or    unwilling         to    do   so."

Keaton, supra, 222 N.J. at 450 (emphasis added) (citing State v.

Bruzzese, 94 N.J. 210, 236 (1983), cert. denied, 405 U.S. 1030,

104 S. Ct. 1295, 79 L. Ed. 2d 695 (1984)).                       The Court continued:




                                           16                                       A-4399-14T2
            Here, defendant was never provided such an
            opportunity.    The trooper did not speak to
            defendant at the scene of the accident. The
            trooper never asked the EMTs for help in
            determining whether defendant was able to
            provide his credentials.         Moreover, the
            trooper   never   asked    defendant   for  his
            credentials once his injuries were tended to
            at the hospital.     Instead, the trooper made
            the decision to search defendant's car for
            credentials     only    for    the    trooper's
            convenience and expediency, without ever
            providing   defendant    the   opportunity   to
            present them. Accordingly, we find that the
            items discovered in defendant's car do not
            fall within the plain view doctrine, and
            were illegally seized, because the trooper
            was not lawfully within the viewing area at
            the time of the contraband's discovery.

            [Ibid. (citing Bruzzese, supra, 94 N.J. at
            236).]

The Court affirmed our judgment suppressing the evidence.                  Id.

at   443.    We   conclude   that   this   case   is    both   factually   and

legally distinguishable from Keaton.

      Unlike Keaton, where the responding officer never attempted

to speak to the defendant who was conscious and being treated at

the scene for minor injuries, here Officer Heintz gave defendant

an opportunity to produce his license, registration, proof of

insurance, and the car rental agreement.               Defendant was unable

to provide Heintz with these credentials and instead produced

only an expired state-issued identification card and an owner's

manual.     Defendant's failure to produce the documents required

under N.J.S.A. 39:3-29 triggered the "documents" exception to



                                     17                              A-4399-14T2
the warrant requirement as articulated in Keaton, supra, 222

N.J.   at    442–43.      While    defendant      ostensibly       was   willing       to

acquire      the     necessary     documents,      his     phone     call      to    his

girlfriend nevertheless failed to establish that he was able to

produce them.        No evidence in the record suggests that Boyd ever

responded or that the car's rental agreement or registration

were    ever       produced.      Therefore,       Heintz     was    justified        in

initiating a search for defendant's credentials.

       Furthermore, as Judge Baker aptly noted, Heintz did not

exceed the permissible scope of a search for driving credentials

when he opened the center console of the vehicle.                           A center

console is a relatively non-private area in which documentation

"might normally be kept."               Patino, supra, 83 N.J. at 12.                 We

also note that the judge specifically found that defendant "did

not    thoroughly      search    the    center    console."         Rather,       Heintz

"observed      [defendant]       open   and     immediately    shut      the      center

console, [and] it seems, to me, if somebody was really looking

for documents, they would have opened the center console and

gone    in   there     and     moved    stuff    around.       That's       not     what

[defendant] did."

       Once Heintz opened the center console he visually observed

the drugs that were stored there.                  Those items were properly

seized under the plain view exception to the search warrant




                                          18                                   A-4399-14T2
requirement.      As our Supreme Court recently iterated, the plain

view doctrine allows seizures without a warrant so long as an

officer is "lawfully . . . in the area where he observed and

seized    the    incriminating          item       or     contraband,          and     it     [is]

immediately      apparent       that    the    seized          item    is     evidence      of    a

crime."         State     v.     Gonzales,          227 N.J. 77,      101    (2016).

Defendant's ensuing arrest, and the seizure of the additional

contraband from his person, were likewise unimpeachable.

                                              B.

     Defendant         next    argues    that           the    warrant      to    search       his

Galloway Township motel room was invalid because it was issued

by an Atlantic City municipal judge in contravention of the

procedures      prescribed      in     State       v.    Broom-Smith,          201 N.J. 229

(2010), and the cross-assignment order.                         The State acknowledges

the procedural deficiency, but contends it is merely "technical"

in   nature      and     does     not    warrant              the     drastic     remedy         of

suppression.

     The exclusionary rule, as set forth in                              Weeks v. United

States, 232 U.S. 383, 34 S. Ct. 341, 58 L. Ed. 652 (1914), and

extended to the states in Mapp v. Ohio, 367 U.S. 643, 655, 81 S.

Ct. 1684, 1691, 6 L. Ed. 2d 1081, 1090 (1961), requires the

suppression of evidence obtained during unreasonable searches

and seizures.          State v. Gioe, 401 N.J. Super. 331, 339 (App.




                                              19                                        A-4399-14T2
Div. 2008), certif. denied, 199 N.J. 129 (2009).                       The rule's

overarching purpose is to deny the prosecution any benefit it

would     otherwise    receive       from      illicitly-obtained        evidence,

thereby deterring the police from violating civilians' Fourth

Amendment rights.      State v. Williams, 192 N.J. 1, 14 (2007); see

also Elkins v. United States, 364 U.S. 206, 217, 80 S. Ct. 1437,

1444, 4 L. Ed. 2d 1669, 1677 (1960) ("The rule is calculated to

prevent, not to repair.            Its purpose is to deter -- to compel

respect for the constitutional guaranty in the only effectively

available way -- by removing the incentive to disregard it.").

       A corollary purpose of the exclusionary rule is to "uphold

judicial integrity" by informing the public that "our courts

will    not      provide     a     forum       for     evidence      procured    by

unconstitutional means."           Williams, supra, 192 N.J. at 14.             The

suppression of evidence "sends the strongest possible message

that    constitutional      misconduct         will    not    be    tolerated    and

therefore is intended to encourage fidelity to the law."                   Ibid.

       Nevertheless,      courts   do    not   apply    the   exclusionary      rule

indiscriminately.      Gioe, supra, 401 N.J. Super. at 339.                Because

the rule "generates substantial costs, which sometimes include

setting    the   guilty    free    and   the    dangerous      at   large[,]"    the

United States Supreme Court has characterized the suppression of

evidence as a "last resort," rather than a "first impulse."




                                         20                               A-4399-14T2
Hudson v. Michigan, 547 U.S. 586, 591, 126 S. Ct. 2159, 2163,

165 L. Ed. 2d 56, 64 (2006) (citations omitted).                               Similarly, in

refusing to invalidate a warrant that misidentified the address

of the location to be searched, the New Jersey Supreme Court

noted:        "When the truth is suppressed and the criminal is set

free, the pain of suppression is felt, not by the inanimate

State or by some penitent policeman, but by the offender's next

victims       for    whose    protection          we     hold     office."         State      v.

Bisaccia, 58 N.J. 586, 590 (1971).

       Therefore, New Jersey courts apply the exclusionary rule

only     to    evidence       obtained       in        violation      of   a     defendant's

constitutional rights.             State v. Evers, 175 N.J. 355, 378–80

(2003); State v. Hai Kim Nguyen, 419 N.J. Super. 413, 428 (App.

Div.), certif. denied, 208 N.J. 339 (2011); State v. Gadsden,

303 N.J. Super. 491, 503 (App. Div.), certif. denied, 152 N.J.
187    (1997)       (citing    State    v.    Hartley,          103 N.J. 252,    282–83

(1986)).       In other words, so long as the objectives underlying

the warrant requirement remain intact, slight departures from

strict compliance with the rules will not invalidate a search.

State    v.    Valencia,      93 N.J. 126,       134     (1983).        Applying      the

exclusionary         rule     to   errors         of     such    minor     and     technical

significance         would    "debase     the          judicial       process    and      breed

contempt for the deterrent thrust of the criminal law."                                   State




                                             21                                        A-4399-14T2
v. Bickham, 285 N.J. Super. 365, 368 (App. Div. 1995).                                 Rule

3:5-7(g) substantially echoes this sentiment: "In the absence of

bad faith, no search or seizure made with a search warrant shall

be   deemed   unlawful           because    of     technical       insufficiencies       or

irregularities in the warrant or in the papers or proceedings to

obtain it, or in its execution."

      New Jersey case law is replete with instances in which

courts have declined to apply the exclusionary rule to technical

violations    of     the    rules      governing         warrants.      See    State     v.

Presley, 436 N.J. Super. 440, 453, 460 (App. Div. 2014) (holding

a judge's disqualifying conflict as to one defendant was not a

sufficient basis for co-defendants to seek invalidation of a

warrant, in part because there were no allegations of police

misconduct, judicial bias, or lack of probable cause); Nguyen,

supra, 419 N.J. Super. at 417 (holding the exclusionary rule was

inapplicable when New Jersey investigators discovered a murder

weapon in New York State, because the investigators' act of

straying    beyond    their        statutory       jurisdiction      was   a   technical

violation     that    did        not   implicate         Fourth    Amendment      privacy

rights);    State     v.    McCann,        391    N.J.    Super.    542,   544,     554–55

(2007) (holding suppression was not an appropriate remedy when a

municipal court judge who issued a search warrant should have

recused     himself        due    to   his        "long-standing      attorney-client




                                             22                                   A-4399-14T2
relationship"       with    the    defendant);         Gadsden,     supra,    303     N.J.

Super. at 492, 505–06 (declining to apply the exclusionary rule

when Hillside police officers violated N.J.S.A. 40A:14-152 by

traveling    to    Newark    to     execute      an    arrest     warrant;    reasoning

probable    cause    existed,       and    the   jurisdictional        violation      was

"technical,"        "procedural,"          and         "statutory"     rather        than

constitutional).

      In Gioe, supra, 401 N.J. Super. at 341–42, we considered a

warrant's    validity       in    light     of    the     applicant's       failure    to

personally    appear       before    the     issuing      judge.       We    held    that

although    the    applicant      violated       Rule    3:5-3(a),     the    resulting

deficiency in the warrant did not require the trial court to

suppress     the    marijuana       police       had     seized    from     defendant's

vehicle.     Id. at 342.          We evaluated the evidence establishing

probable cause and reasoned that if the applicant had appeared

before the judge, "the search warrant would undoubtedly have

been issued exactly as it was via facsimile."                             Id. at 343.

Moreover, we determined the applicant demonstrated "no evidence

of bad faith or deliberate disregard of Rule 3:5-3(a)[.]"                           Ibid.

      Here, we likewise conclude that neither Officer Abrams nor

the   Atlantic       City        municipal       judge      violated        defendant's

constitutional rights.             Because a valid search of defendant's

vehicle revealed marijuana, methamphetamines, and a motel room




                                           23                                  A-4399-14T2
key, and defendant admitted to possessing additional contraband

in    his   motel    room,   Judge    Garofolo    correctly   determined    that

Abrams's       affidavit      "overwhelmingly       establishe[d]     probable

cause[.]"      If Abrams had appeared before the Galloway Township

municipal court judge, that judge would undoubtedly have issued

a substantively identical warrant.

       Further, there is no evidence suggesting Abrams exhibited

bad    faith   or    acted   with    deliberate    disregard   for    the   law.

According to his testimony, he mistakenly thought an Atlantic

City judge was the appropriate magistrate to consider a warrant

application for a matter originating in Atlantic City.                      Judge

Garofolo     found    Abrams's      testimony    highly   credible,   and    this

finding is entitled to substantial deference on appeal.                       See

Locurto, supra, 157 N.J. at 471 (quoting Johnson, supra, 42 N.J.

at 161–62).

       Affirmed.




                                        24                             A-4399-14T2